The following opinion was filed October 20, 1891:
Per Curiam.
In May, 1891, an information was duly filed in the municipal court of the city and county of Ash-land, charging the petitioner, Charles Ryan, with the crime of burglary, and he was thereupon arrested and held to answer such charge. He interposed an affidavit of the prejudice of the judge of such court, and the place of trial of the accused on such information was changed to the circuit court for Ashland county. The trial of the petitioner has been postponed to the next December term of the circuit court. He now applies for a writ prohibiting Hon. John K. Parish from presiding at his trial, and prohibiting such *415circuit court from trying him. The grounds assigned for issuing the writ prayed for are that the place of trial should not have been changed to the circuit court for Ashland county, but should have been changed to the circuit court of some other county or circuit; and that ch. 488, Laws of 1887, which attempts to create the fifteenth judicial circuit, is not a valid law; and hence that Judge Paeish, who was elected under that statute, is not the judge of the circuit court for Ashland county or any other county.
In McDonald v. State, ante, p. 407, we hold that ch. 488, Laws of 1887, is a valid law, and hence that the fifteenth judicial circuit was lawfully created, that Ashland county is a part of it, and that Judge PaRish is the duly elected and qualified judge of the circuit court in the counties constituting that circuit.
As to the change of venue, it is sufficient to say that ch. 94, Laws of 1889, creating such municipal court, provides, in sec. 2 thereof, that, “ in case of the change of the place of trial ... of any criminal case begun by information, . . . said case shall be removed to the circuit court for Ashland county, unless such change is taken on the ground of prejudice of the people of said county,” etc.
No valid reason for issuing the writ appearing, the petition must be denied.
Upon a motion for a rehearing there was a brief by Geo. H. McCloud, attorney, and Rublee A. Cole, of counsel.
The motion was denied November 17, 1891.